1 N.Y.3d 563 (2003)
EDEN ROC HOTEL, LTD., Appellant,
v.
DAVID D. GILBERT, Respondent.
Court of Appeals of the State of New York.
Submitted November 10, 2003.
Decided December 23, 2003.
Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Supreme Court's judgment that granted defendant's counterclaim *564 as to liability and severed the counterclaim, dismissed upon the ground that such portion of the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.